DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claim(s) 2, and dependents, is/are allowable. The restriction requirement, as set forth in the Office action mailed on 10 June 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Claim(s) 16, and dependents, have been reviewed under consideration of the allowable subject matter of Claim 2 which depends on both specific structural limitations as well as functional limits directed toward the necessary physical apparatus required to practice the specific method steps. Claim 16, as amended, has been determined to incorporate all necessary structure (both explicitly as well as implicitly as per the functional use limitations) to capture the same allowable subject matter relied upon for Claim 2.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, suggest, or otherwise obviate the claimed invention. The closest analogous prior art is U.S. Publication No. 2012/0116319 which owes priority to WO 2010/035060. The invention disclosed therein is similar in concept to the claimed invention inasmuch as it includes a means for applying an axial force on an arm (13) of a housing (12) of an injection device so as to cause deflection of the arm (13) from a retaining catch (25b) of a syringe retainer to thereby release the syringe retainer to permit injection movement in the injection direction. However, such a “flexible arm” (13) lacks the claimed “beveled ramp” (distinctive from the remainder of the arm) which is necessary to receive the “axial force” to thereby cause deflection of the arm, as claimed, and would not appear to be capable of accommodating such a “beveled ramp” based upon the proximal (distal based upon the convention recited in the instant specification) orientation of the flexible arm, since further addition of such an enlarged beveled ramp feature would be understood to negatively impact the ability for the arm to be deflected clear of the retainer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/24/2022